Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of group II encompassing claims 1-17, 21-23 for continuing prosecution without traverse  in the communication with the Office on 09/02/2021 is acknowledged.
 
Reason for allowance
 
 
2.	Claims 1-17,21-23 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-13:
 None of the references of record teaches or suggests the claimed method for forming a memory device having the limitations/steps:
--"forming a second layer stack over the first layer stack, the second layer stack comprising a second dielectric layer, a second channel layer, and a second source/drain layer formed successively over the first layer stack;
forming openings that extend through the first layer stack and the second layer stack, wherein first ones of the openings are encircled by the first layer stack, and a second one of the openings extends to a first sidewall of the first layer stack;
replacing a first portion of the first source/drain layer and a second portion of the second source/drain layer exposed by the openings with a first dielectric material;

after lining the sidewalls of the openings, filling the openings with an electrically conductive material to form first gate electrodes in the first ones of the openings and to form a dummy gate electrode in the second one of the openings;
after filling the openings, forming trenches and a recess that extend through the first layer stack and the second layer stack, wherein the trenches bisect the first gate electrodes, wherein forming the recess removes the dummy gate electrode and the ferroelectric material around the dummy gate electrode; and
filling the trenches and the recess with a second dielectric material.”--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 14-17:
 None of the references of record teaches or suggests the claimed method for forming a memory device having the limitations/steps:
forming a plurality of openings that extend through the first layer stack and the 
second layer stack, wherein the plurality of openings comprise:
 first openings within boundaries of the first layer stack and the second layer stack; and 
a second opening extending from a sidewall of the second layer stack toward
the first openings;
forming inner spacers by replacing portions of the source/drain layer exposed by the openings with a first dielectric material;
lining sidewalls of the openings with a ferroelectric material; and
forming first gate electrodes in the first openings and a dummy gate electrode in the second opening by filling the openings with an electrically conductive material. “--

III/ Group III: Claims 21-23:
 None of the references of record teaches or suggests the claimed method for forming a memory device having the limitations/steps: 
--"forming first openings that extend through the layer stack;
replacing portions of the source/drain layer exposed by the first openings with a first dielectric material, wherein the first dielectric material forms inner spacers and separates the source/drain layer into two separate portions;
lining sidewalls of the first openings with a ferroelectric material; and
forming first gate electrodes in the first openings by filling the first openings with a first electrically conductive material.”--.
In combination with all other limitations /steps as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Chen et al. (US 9,941,299) discloses  a Three-Dimensional Ferroelectric Memory Device And Method Of Making Thereof.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    
                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897